DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites “the x-ray amorphous magnesium carbonate material” in line 5. While “x-ray” was not recited in claim 1 from which claim 10 depends, the Specification at Page 3, lines 15-18 states that the terms “x-ray amorphous” and “amorphous” are used interchangeably. Claim 10 is objected to and should be amended to use terminology consistent with the claim from which it depends to avoid unnecessary confusion. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strickman (US 3718612) in view of Strömme et al. (US 2017/0152151).
Claim 1. Strickman discloses filter materials for filtering aerosols, such as cigarette filters for filtering tobacco smoke (Abstract). The filter material comprises a particulate rigid polyurethane (Column 2, lines 50-54). In a preferred embodiment inorganic additives are incorporated into the particulate polyurethane filter material, the inorganic additives comprising magnesium carbonate or a gel of magnesium carbonate and aluminum hydroxide dried together (Column 7, lines 20-30).
Strickman does not explicitly disclose that the magnesium carbonate is an amorphous magnesium carbonate material.
Strömme et al. discloses an x-ray amorphous magnesium carbonate which can be a powder or a pellet that acts as a desiccant in production of food, chemicals, or pharmaceuticals (Abstract). 
Strickman teaches that it is desirable to reduce the moisture content of the smoke stream (Column 1, lines 48-53). Strömme et al. teaches that the disclosed x-ray amorphous magnesium carbonate has excellent moisture sorption properties, especially at low RHs, which are highly favorable in a number of industrial applications ([0019]) including for the adsorption of vapors ([0054]). It would have been obvious to one of ordinary skill in the art before the effective filing date that the magnesium carbonate inorganic additive disclosed by Strickman be in the form of an x-ray amorphous magnesium carbonate such as that disclosed by Strömme et al. because it exhibits excellent moisture sorption properties.
Claims 2 and 18. Modified Strickman discloses that the amorphous magnesium carbonate adsorbs more than 1.5 mmol water/g material, preferably more than 1.7 mmol water/g material, even more preferable more than 2 mmol water/g material, most preferably more than 4 or 5 mmol water/g material at an RH of 10% at room temperature (Strömme et al. [0033]).
Claims 3 and 16. Modified Strickman discloses that the amorphous magnesium carbonate exhibits a specific surface areas (SSAs) of at least 60 m2/g, preferably of at least 100 m2/g, more preferably of at least 240 m2/g, even more preferably of at least 350 m2/g, most preferably of at least 600 m2/g, and a SSA up to 400 m2/g, preferably up to 800 m2/g and most preferably up to 1500 m2/g. The specific surface area can be determined from a BET analysis of nitrogen adsorption isotherms (Strömme et al. [0020]; [0108]-[0109]).
Claim 4. Modified Strickman discloses that the polyurethane particulate filter material has a particle size preferably between about 175 and 450 microns (Strickman Column 2, line 65 – Column 3, line 4) and that the particle size of the inorganic additives (magnesium carbonate) may be the same as for the polyurethane particles or lower, for example, less than 750 microns (Strickman Column 7, lines 48-50).
Claim 5. Modified Strickman discloses that the inorganic additives are believed to be particularly desirable to remove certain constituents from the gaseous phase of tobacco smoke and to make tobacco smoke milder by removing irritating compounds from the gas and that the inorganic additives (magnesium carbonate) are present in a total amount may vary from 0 to 25 parts by weight per 100 parts of polyurethane particles (Strickman Column 7, lines 36-45). One of ordinary skill in the art before the 
Claims 6 and 19. Modified Strickman discloses that the amorphous magnesium carbonate may be provided as a mixture of composite with other materials for example for the purpose of tailoring certain properties. The remaining part of the material may be any amorphous or crystalline, organic or inorganic element or compound. Non limiting examples of such other material include salts, like crystalline magnesium carbonates (Strömme et al. [0034]).
Claim 7. Modified Strickman discloses that the amorphous magnesium carbonate may be provided as a mixture of composite with other materials for example for the purpose of tailoring certain properties. The remaining part of the material may be any amorphous or crystalline, organic or inorganic element or compound. Non limiting examples of such other material include oxides, like magnesium oxide (Strömme et al. [0034]).
Claim 8. Modified Strickman discloses that the filter material may comprise cellulose acetate fibers along with the inorgranic additives (magnesium carbonate) (Strickman Column 7, lines 20-55).
Claim 10. Modified Strickman discloses that the disclosed cigarette comprises an upstream filtration element comprising the granules 14 of polyurethane particulate filter 
Claim 11. Modified Strickman discloses that the amorphous magnesium carbonate material may have water molecules tightly or loosely bound to the surface of the material (Strömme et al. [0104]).
Claims 12 and 13. Modified Strickman discloses that other additives which may be employed with the filter material of the invention are charcoal granules (Strickman Column 7, lines 51-55). Strickman teaches that charcoal granules are an optional additive, and thus the disclosed filter may be free of charcoal granules or may alternatively comprise charcoal granules within the filter material.
Claims 14, 15, and 20. Modified Strickman discloses a cigarette comprising tobacco and the filter of claims 1 and 19 (Strickman Column 1, lines 14-26; Figure 1; Column 8, lines 30-32).
Claim 17. Modified Strickman discloses that the polyurethane particulate filter material has a particle size preferably between about 175 and 450 microns (Strickman Column 2, line 65 – Column 3, line 4) and that the particle size of the inorganic additives (magnesium carbonate) may be the same as for the polyurethane particles or lower, for example, less than 750 microns (Strickman Column 7, lines 48-50). Since the range less than 750 microns overlaps the claimed range of about 200 micrometers to about 1500 micrometers, a prima facie case of obviousness exists (MPEP 2144.05(I)).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Strickman (US 3718612) in view of Strömme et al. (US 2017/0152151) and further in view of Thomas (US 2004/0016436).
Claim 9. Modified Strickman discloses the filter of claim 1 but does not explicitly disclose that the filter is a segmented filter comprising two filtration elements in axial alignment and separated by a void space, the void space containing the amorphous magnesium carbonate material. 
Thomas discloses a surface-modified adsorbent employed in a filter portion of a cigarette. The filter portion 62 contains a void space 91 into which the surface-modified adsorbent can be inserted ([0057]-[0058]; [0061]; Figure 8).
Thomas teaches alternate embodiments in which the adsorbent material is incorporated in a mouthpiece filter 8, a filter plug 16, tipping paper 14, or in the space 18 of a plug-space-plug filter ([0052]). Therefore, because adsorbent material contained in the space of a plug-space-plug filter is an art-recognized equivalent to adsorbent material dispersed within the filter plug material, it would have been obvious to one of ordinary skill in the art before the effective filing date that the amorphous magnesium carbonate material of modified Strickman be incorporated into a void space of a plug-space-plug cigarette filter instead of within the filter plug material.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747